Dissenting Opinion by
Judge Rogers:
The 16 year old youth who in this case was expelled from high school was ably represented by counsel at the school board hearing and in the court below. This representation at the appeal below we may fairly assume contributed to the court’s modification of the school board’s order of expulsion.
The school board appealed the lower court’s order to this Court and the student’s lawyer entered his appearance. At or about the time the case was listed for argument, as this writer understands the facts, an officer of this Court talked with the student’s lawyer concerning the fact that no appellee’s brief had been filed and was told by that counsel that he would appear for argument and submit an appellee’s brief at that time. As the majority points out, no one appeared for the appellee at the argument. The appellant school board, of course,^ has briefed and argued its cause; successfully as it turns out.
I do not think that we should have decided this case without further inquiry of the student’s lawyer as to his intentions and, if it is his purpose to abandon the cause, without notice to the student or his *592family of an opportunity to be heard in this Court, if necessary, by the proficient and readily available offices of the Delaware County Legal Assistance Association.
Being of the opinion that we should not have decided the case at this time and in these circumstances, I must respectfully dissent.